DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to papers filed April 21, 2021. The amendments have been thoroughly reviewed and entered.   Any previous objection/ rejection not repeated herein has been withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 32-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 33 and 36 are directed to a system. 
Claims 32-36 are directed to a system.  However, the system only positively recites “at least one central processing unit (CPU)” and a memory.  It is not clear how this provides a “system”, i.e., apparatus type claim.  Furthermore, the instrument, assay plate, wells, etc. are not positively recited as part of the system.  Thus, the scope of the claim cannot be determined.
In addition, claims 32, 36 and 38 are directed to a “system”, however, the body of claims are directed to method steps.  It is not clear these steps are linked to the CPU 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patents No. 10,184,947 and claims 1-18 of U.S. Patent No. 8,442,689. Although the claims at issue are not identical, they are not patentably distinct from each other because all claim a system, method and non-transitory computer readable medium for controlling an instrument to process an assay plate, the assay plate (corresponds to assay plate in ‘947and ‘689) comprising a plurality of wells, and each of the plurality of wells comprises a well point (corresponds to well spot in ‘947and ‘689), the well point being a point inside each of the plurality of wells (implicit in ‘947and ‘689), the assay plate having associated geometry data that includes one or more predefined points of interest, the method employing a computerized set of instructions implementing a tree of one or more multidimensional coordinate space objects, wherein the tree has a root coordinate space and each coordinate space object has a plurality of subspaces, each of the subspaces being anchored in the coordinate space object at a predefined subspace anchor point and wherein one or more of the plurality of subspaces may contain one or more of the predefined points of interest, wherein each of the plurality of subspaces is associated with at least one of the plurality of wells, the method comprising: ascertaining a point of interest of the one or more predefined points of interest; resolving the point of interest to the root coordinate space as an ascertained point; instructing the instrument to move to the ascertained point of interest by traversing the tree of coordinate spaces; and instructing the instrument to move to a second point, wherein the second point is directly above the well point of one of the plurality of wells (corresponds to software architecture that performs the steps comprising: (a) accessing a database comprising a plate type directory including a plurality of graph data structures (tree structure) representing the physical structure of said assay plate, wherein said graph data structures each comprise a node for each of the one or more predefined plate locations, and said node is hierarchically arranged to correspond to the physical structure of the assay plate; and (b) accessing at least one layer object that maps at least one data object to one or more nodes within a particular graph data structure, wherein said at least one data object comprises one or more data records, wherein the at least one data object is not stored on said database comprising the graph data structure and wherein the assay plate has a predefined number of wells arranged in a plurality of well groupings, and wherein the one or more predefined plate locations include: one or more spots in each well; and one or more sectors associated with each grouping of wells, wherein the one or more sectors each contain the one or more spots, respectively, from each well of the associated group of wells in ‘689). Thus all of the elements of the invention recited in the instant claims are encompasses by claims 1-18 of ‘689 and 1-20 of ‘947.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kathryn Wright/           Primary Examiner, Art Unit 1798